The evidence amply supports the verdict, and the court did not err in overruling the motion for a new trial.
                          DECIDED MAY 31, 1945.
By stipulation for both parties it was agreed that on the date charged the lottery was in operation in Fulton County. *Page 504 
It was further agreed in detail as to the manner and operation of the lottery charged. This stipulation, together with the lottery paraphernalia found in the possession of the defendant, and her statement that she had been engaged in playing the lottery for about one year, and averaging about $15 per week from her participation therein, authorized her conviction. The defendant introduced no testimony. In her statement she denied that she made the statements to the officers concerning her connection freely and voluntarily, but contended that she made the statements through fear. The jury did not see fit to believe her statement, but preferred to believe the State's evidence. Under the record of this case, the contentions of the defendant are not meritorious. They are controlled by the decision in Mills v.State, 71 Ga. App. 353 (30 S.E.2d 824).
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.